Name: 2011/769/EU: Council Decision of 27Ã October 2011 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and the Argentine Republic pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union
 Type: Decision
 Subject Matter: trade;  Europe;  European construction;  tariff policy;  international affairs;  international trade;  America
 Date Published: 2011-11-30

 |2011/769/EU: Council Decision of 27 October 2011 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and the Argentine Republic pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union - Agreement in the form of an Exchange of Letters between the European Union and the Argentine Republic pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union Official Journal L 317 , 30/11/2011 P. 0010 - 0012Council Decisionof 27 October 2011on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and the Argentine Republic pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union(2011/769/EU)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(6)(a)(v) thereof,Having regard to the proposal from the European Commission,Having regard to the consent of the European Parliament,Whereas:(1) On 29 January 2007 the Council authorised the Commission to open negotiations with certain other Members of the World Trade Organisation under Article XXIV:6 of the General Agreement on Tariffs and Trade (GATT) 1994 in the course of the accessions to the European Union of the Republic of Bulgaria and Romania.(2) Negotiations have been conducted by the Commission within the framework of the negotiating directives adopted by the Council.(3) These negotiations have been concluded and the Agreement in the form of an Exchange of Letters between the European Union and the Argentine Republic pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union ("the Agreement") was initialled on 22 September 2010.(4) The Agreement was signed on behalf of the Union on 20 April 2011, subject to its conclusion at a later date, in accordance with Council Decision 2011/256/EU [1].(5) The Agreement should be approved,HAS ADOPTED THIS DECISION:Article 1The Agreement in the form of an Exchange of Letters between the European Union and the Argentine Republic pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union ("the Agreement") is hereby approved on behalf of the Union.The text of the Agreement is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person(s) empowered to give, on behalf of the Union, the notification provided for in the Agreement [2].Article 3This Decision shall enter into force on the day of its adoption.Done at Luxembourg, 27 October 2011.For the CouncilThe PresidentJ. Miller[1] OJ L 110, 29.4.2011, p. 13.[2] The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.--------------------------------------------------Agreementin the form of an Exchange of Letters between the European Union and the Argentine Republic pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European UnionA. Letter from the UnionBrussels, 20 April 2011Sir,Following negotiations under Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of the Schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union, I have the honour to propose the following:The European Union shall incorporate in its schedule, for the customs territory of the EU 27, the concessions contained in the schedule of the EU 25 with the following modifications:Add 1500 tonnes in the country allocated (Argentina) EU tariff rate quota "boneless meat of bovine animals, fresh or chilled", maintaining the present in quota rate of 20 %. For the first four years of implementation, the increase will be 2000 tonnes. As from the fifth year of implementation onwards, the increase will be 1500 tonnes;Create a country allocation (Argentina) of 200 tonnes under the EU tariff rate quota "boneless buffalo meat, frozen", the allocation of Argentina also covering "fresh and chilled", maintaining the present in quota rate of 20 %;Add 122790 tonnes (erga omnes) in the EU tariff rate quota "common wheat (medium and low quality)", maintaining the present in quota rate of 12  ¬/t;Add 890 tonnes (erga omnes) in the EU tariff rate quota "barley", maintaining the present in quota rate of 16  ¬/t;Add 890 tonnes (erga omnes) in the EU tariff rate quota "malting barley", maintaining the present in quota rate of 8  ¬/t;Add 35914 tonnes (erga omnes) in the EU tariff rate quota "maize", maintaining the present in quota rate of 0 %.The European Union and the Argentine Republic shall notify to each other the completion of their internal procedures for the entry into force of the Agreement. The Agreement shall enter into force 14 days after the date of receipt of the latest notification.I should be obliged if you would confirm that your Government is in agreement with the content of this letter. Should this be the case, this letter and your confirmation shall together constitute an Agreement in the form of an Exchange of Letters between the European Union and the Argentine Republic.Please accept, Sir, the assurance of my highest consideration.For the European Union+++++ TIFF +++++B. Letter from the Argentine RepublicBrussels, 20 April 2011Sir,I have the honour to acknowledge receipt of your letter of todays date, which reads as follows:"Following negotiations under Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of the Schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union, I have the honour to propose the following:The European Union shall incorporate in its schedule, for the customs territory of the EU 27, the concessions contained in the schedule of the EU 25 with the following modifications:Add 1500 tonnes in the country allocated (Argentina) EU tariff rate quota "boneless meat of bovine animals, fresh or chilled", maintaining the present in quota rate of 20 %. For the first four years of implementation, the increase will be 2000 tonnes. As from the fifth year of implementation onwards, the increase will be 1500 tonnes;Create a country allocation (Argentina) of 200 tonnes under the EU tariff rate quota "boneless buffalo meat, frozen", the allocation of Argentina also covering "fresh and chilled", maintaining the present in quota rate of 20 %;Add 122790 tonnes (erga omnes) in the EU tariff rate quota "common wheat (medium and low quality)", maintaining the present in quota rate of 12  ¬/t;Add 890 tonnes (erga omnes) in the EU tariff rate quota "barley", maintaining the present in quota rate of 16  ¬/t;Add 890 tonnes (erga omnes) in the EU tariff rate quota "malting barley", maintaining the present in quota rate of 8  ¬/t;Add 35914 tonnes (erga omnes) in the EU tariff rate quota "maize", maintaining the present in quota rate of 0 %.The European Union and the Argentine Republic shall notify to each other the completion of their internal procedures for the entry into force of the Agreement. The Agreement shall enter into force 14 days after the date of receipt of the latest notification.I should be obliged if you would confirm that your Government is in agreement with the content of this letter. Should this be the case, this letter and your confirmation shall together constitute an Agreement in the form of an Exchange of Letters between the European Union and the Argentine Republic.".I have the honour to express my Governments agreement with the above letter.Please accept, Sir, the assurance of my highest consideration.For the Government of the Argentine Republic+++++ TIFF +++++--------------------------------------------------